Citation Nr: 1034954	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-33 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to December 5, 2005, for 
service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran had active service from November 1956 to April 1958.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

It is noted that the Veteran requested a hearing before the Board 
in his October 2008 substantive appeal.  A hearing was scheduled 
in September 2009, but he asked that his request for a hearing be 
withdrawn that same month.  As the Veteran has not asked that his 
hearing be rescheduled, the Board will proceed with consideration 
of his claim. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service 
connection for a nervous condition was denied in a July 1966 
rating decision; he did not submit a notice of disagreement with 
this decision after notice thereof.

2.  The Veteran's request to reopen his claim for service 
connection for a psychiatric disability was received on December 
5, 2005; no documents prior to December 5, 2005, but after July 
1966 constitute an informal claim on the matter at issue. 




CONCLUSIONS OF LAW

1.  The July 1966 rating decision that denied the Veteran's claim 
of service connection for a nervous disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2009).

2.  The criteria for an effective date prior to December 5, 2005, 
for an award of service connection for paranoid schizophrenia 
have not been met.  38 C.F.R. §§ 3.156(c)(1); 3.400 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); C.F.R. § 3.159(b)(1) (2009).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable adjudication by the 
RO. 

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.  

However, the Board notes that the Veteran's claim of entitlement 
to an earlier effective date in this case is an appeal from the 
initial rating decision that awarded service connection for 
paranoid schizophrenia.  In Dingess v. Nicholson, the Court held 
that "the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, [VCAA] notice has served its 
purpose, and its application is no longer required because the 
claim has already been substantiated."  Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006).  

In addition, the Court has held that a Veteran claiming 
entitlement to an earlier effective date is not prejudiced even 
by failure to provide him a VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts of 
the case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 
410 (2004).  In light of the foregoing, the Board finds that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Nevertheless, the record shows that the Veteran was provided with 
a letter in July 2006 that explained how effective dates are 
established.  This letter was received prior to the initial 
adjudication of his claim.  Therefore, there can be no prejudice 
to the Veteran if the Board considers his claim, and Board will 
thus proceed with the consideration of this case.  Moreover there 
is no indication of any outstanding evidence with respect to the 
Veteran's claims.

Effective Date

The Veteran contends that he is entitled to an effective date 
prior to December 5, 2005, for the award of service connection 
for paranoid schizophrenia.  He notes that this disability 
existed for many years prior to December 2005, but that service 
connection had previously been denied for his claim in July 1966.  
The Veteran makes reference to his records being either lost or 
burned at the time of the July 1966 rating decision. 

Preliminarily, the Board notes that the Veteran's representative 
submitted a November 2008 letter stating that they were 
submitting attached material in support of the Veteran's appeal.  
This appeal was described as "Entitlement to Clear and 
Unmistakable Error (CUE)".  The attached material consisted of a 
VA Form 9, Appeal to Board of Veterans' Appeals, signed in 
October 2008 by the Veteran.  The Veteran stated that he was 
entitled to an effective date prior to January 1, 2006.  No 
additional argument as to the basis for CUE was contained in 
these documents.

In July 2010, the RO sent a letter to the Veteran and also mailed 
a copy to his representative.  This noted that the November 2008 
letter alleged CUE.  However, it was also noted that no specific 
error was identified by either the Veteran or the representative.  
They were notified that unless a specific error was identified 
the RO would be unable to respond.  

In August 2010, a Pre-Certification Review was received from the 
Veteran's representative in lieu of a VA Form 646.  This was a 
pre-printed form, and the portion stating that a law, regulation, 
or court precedent applies to the case and has not been addressed 
was checked.  Beneath this portion of the form, case law from the 
United States Court of Appeals for Veterans Claims (Court) 
regarding CUE, service connection by aggravation, and weighing of 
the evidence was cited.  However, this form again failed to 
identify any specific error, or even indicate which previous 
rating decision was believed to contain CUE.  The RO did not take 
any additional action upon receipt of this form.  

The Board agrees with the RO that a claim for an earlier 
effective date based on CUE has not been properly raised by the 
Veteran or his representative at this point in time.  

The Veteran's claim of entitlement to service connection for a 
nervous condition was initially denied in a July 1966 rating 
decision, and he was notified and provided with his appellate 
rights in a letter dated that same month.  He did not initiate an 
appeal by submitting a notice of disagreement, and the July 1966 
rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).

A motion for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal period.  
In order for a claimant to successfully establish a valid motion 
of CUE in a final rating decision, the claimant must articulate 
with some degree of specificity what the alleged error is, and, 
unless the alleged error is the kind of error that, if true, 
would be CUE on its face, the claimant must provide persuasive 
reasons explaining why the result of the final rating decision 
would have been manifestly different but for the alleged error.  

However, in this case neither the Veteran nor his representative 
has identified any specific error in any prior rating decision.  
Presumably, the claim of CUE is meant to refer to the July 1966 
rating decision.  However, even after the RO sent the July 2010 
letter, they have continued to fail to identify an alleged error 
or even identify which rating decision is believed to be in 
error.  This left the RO unable to consider a claim for CUE.  The 
Board would be unable to consider a claim for CUE in a prior 
rating decision in the first instance, but as the Veteran and his 
representative have failed to satisfactorily respond to the 
previous duty to assist letters in this matter, there is not even 
a basis to remand this claim to the RO.  

In view of the above, the Board will confine its review to that 
aspect of the decision that has been considered by the RO, which 
is whether or not the laws and regulations that govern the 
assignment of effective dates were correctly applied to the facts 
in this case.  

However, if the Veteran wishes to file a new claim for CUE in any 
prior rating decision, he may do so expressly with the RO.  In 
this regard, the Board again emphasizes that any claim of CUE 
must be pled with specificity.  See Andre v. West, 14 Vet. App. 
7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 
F.3d 1354 (Fed. Cir. 2002).

As noted above, the Veteran's original claim for service 
connection for a nervous condition was denied in the unappealed 
July 1966 rating decision, which is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400.  

The effective date for direct service connection is the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after separation 
from service; otherwise, it will be the date of receipt of claim, 
or date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400(b)(2)(i).  

However, the effective date of a claim received after a final 
disallowance is the date of receipt of the new claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400(q)(1)(ii).

In this case, the Veteran's request to reopen his claim for 
service connection for a psychiatric disability was received on 
December 5, 2005.  The June 2007 rating decision that granted 
service connection for paranoid schizophrenia established an 
effective date of December 5, 2005, based on receipt of this 
request.  The August 2007 rating decision that granted a 100 
percent evaluation for the Veterans' paranoid schizophrenia also 
established an effective date of December 5, 2005.  

A review of the record shows that the first communication from 
the Veteran following the July 1966 notice of the denial of his 
claim for a nervous condition is the December 5, 2005, request to 
reopen.  The Board has examined both volumes of the Veteran's 
claims folder, but there is simply no communication from the 
Veteran whatsoever between July 1966 and December 5, 2005.  As 
there is no letter or other communication from the Veteran prior 
to December 5, 2005, that can be interpreted at a request to 
reopen his claim, the Board finds that the only effective date 
that could have been established is the December 5, 2005, date 
already assigned by the RO.  38 C.F.R. § 3.400(q)(1)(ii).

In reaching this decision, the Board notes the Veteran's 
reference to missing or burned records.  By regulation, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  If an 
award is made in such a case, it will be effective on the date 
entitlement arose or the date VA received the previously decided 
claim, whichever is later, or such other date as may be 
authorized by the provisions of this part applicable to the 
previously decided claim.  38 C.F.R. § 3.156(c)(3).  

However, the record shows that this regulation does not apply to 
the instant claim.  Records show that the Veteran's service 
treatment records were forwarded to the RO in April 1966.  There 
is no reference in the VA form requesting these records or in the 
response to missing or burned records.  Furthermore, neither the 
July 1966 rating decision nor the notification letter makes any 
reference to missing or burned records.  In fact, the July 1966 
rating decision makes specific reference to several of the 
Veteran's service treatment records.  While the Veteran has 
submitted many photocopies of his service treatment records, 
these are all duplicates of the service treatment records already 
contained in the claims folder and considered in the July 1966 
rating decision.  Finally, the June 2007 rating decision that 
granted service connection for paranoid schizophrenia does not 
refer to the receipt of any additional service treatment records.  
The Board notes that the fire at the National Personnel Records 
Center that resulted in the destruction of the records of many 
veterans did not occur until the 1970s, by which time his records 
had already been transferred to the RO and associated with the 
claims folder.  

For the above reasons, the provisions of 38 C.F.R. § 3.156(c)(3) 
are inapplicable, and do not provide a basis for an earlier 
effective date for service connection for paranoid schizophrenia.  
There is no other basis for an earlier date, as explained in 
detail above.  Accordingly, the claim must fail.


ORDER

Entitlement to an effective date prior to December 5, 2005, for 
an award of service connection for paranoid schizophrenia is 
denied. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


